Case: 19-40452     Document: 00515636123          Page: 1    Date Filed: 11/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    November 12, 2020
                                   No. 19-40452
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Daniel Ray Ramirez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                               No. 6:04-cr-00082


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant, Daniel Ray Ramirez, appeals the district
   court’s denial of his motion for sentence reduction filed pursuant to section
   404 of the First Step Act of 2018, Pub. L. 115-391, § 404, 132 Stat. 5194–249
   (2018), and the denial of his related motion for reconsideration. The First
   Step Act allows defendants who were convicted and sentenced for certain


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40452     Document: 00515636123          Page: 2   Date Filed: 11/12/2020




                                   No. 19-40452


   offenses involving cocaine base (“crack”), prior to the effective date of the
   Fair Sentencing Act of 2010, to be resentenced as if the reduced statutory
   penalties implemented by the Fair Sentencing Act of 2010 were in place at
   the time the offenses were committed.
                                        I.
          In 2005, Ramirez pleaded guilty to possession of a firearm after a
   felony conviction (18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2));
   possessing with intent to distribute 11 grams of cocaine base (21 U.S.C. §
   841(a)(1) and § 841(b)(1)(B)); and possessing a firearm in furtherance of a
   drug trafficking crime (18 U.S.C. § 924(c)(1)(A)(i)). In August 2005, he was
   sentenced to 262 months of imprisonment and five years of supervised
   release. More specifically, his term of imprisonment consisted of 120 months
   on the felon in possession conviction, 202 months on the cocaine base
   conviction, to run concurrently, and 60 months on the § 924(c) conviction,
   to run consecutively.
          In early 2019, Ramirez filed a motion to reduce his sentence under the
   First Step Act and 18 U.S.C. § 3582(c), seeking to remove his career offender
   status and to be sentenced according to the new crack cocaine guidelines.
   The district court denied the motion. This appeal followed.
                                        II.
          The First Step Act of 2018 was enacted to remedy a gap left open by
   the Fair Sentencing Act of 2010 and various amendments to the United
   States Sentencing Guidelines relative to sentences imposed for certain crack
   offenses. In 2010, Congress enacted the Fair Sentencing Act in order to,
   among other things, reduce the disparity in treatment of crack and powder
   cocaine offenses by increasing the threshold quantities of crack required to
   trigger the mandatory minimum sentences under 21 U.S.C. § 841(b)(1)(A)
   and (B). See Fair Sentencing Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat.




                                         2
Case: 19-40452      Document: 00515636123          Page: 3   Date Filed: 11/12/2020




                                    No. 19-40452


   2372 (2010). Specifically, section 2 of the Fair Sentencing Act “increased
   the drug amounts triggering mandatory minimums for crack trafficking
   offenses from 5 grams to 28 grams in respect to the 5-year minimum and from
   50 grams to 280 grams in respect to the 10-year minimum.” Dorsey v. United
   States, 567 U.S. 260, 269 (2012). In effect, section 2 “reduc[ed] the crack-
   to-powder cocaine disparity from 100–to–1 to 18–to–1.” Id. at 264. Section
   3 of the Fair Sentencing Act “eliminated a mandatory minimum sentence for
   simple possession of cocaine base.” United States v. Hegwood, 934 F.3d 414,
   418 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019). The Fair Sentencing Act
   additionally instructed the Sentencing Commission to “make such
   conforming amendments to the Federal [S]entencing [G]uidelines as the
   Commission determines necessary to achieve consistency with other
   guideline provisions and applicable law.” Pub. L. No. 111-220, § 8(2), 124
   Stat. at 2374.
          Importantly, the Fair Sentencing Act’s statutory changes were not
   retroactive. United States v. Jackson, 945 F.3d 315, 318 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 2699 (2020). As a result, sentence modifications based on
   Sentencing Guideline amendments that were implemented pursuant to the
   Fair Sentencing Act remained unavailable to (1) persons whose sentences
   were restricted by pre-Fair Sentencing Act statutory minimums; and (2)
   persons ineligible under 18 U.S.C. § 3582(c)(2) by virtue of having being
   sentenced as career offenders, pursuant to U.S.S.G. §4B1.1, “based on”
   higher guideline ranges than the reduced drug quantity guideline ranges in
   U.S.S.G. § 2D1.1. See e.g., United States v. Stewart, 964 F.3d 433, 436 (5th
   Cir. 2020) (citing U.S.S.G. §1B1.10, cmt. 1); United States v. Quintanilla, 868
   F.3d 315, 318(5th Cir. 2017).
          On December 21, 2018, however, the First Step Act of 2018 became
   law, introducing a number of criminal justice reforms. Pertinent here, section
   404 of the First Step Act concerns retroactive application of the Fair



                                          3
Case: 19-40452         Document: 00515636123              Page: 4     Date Filed: 11/12/2020




                                          No. 19-40452


   Sentencing Act of 2010. Pub. L. No. 115-391, § 404(b), 132 Stat. at 5222.1
   Specifically, section 404 gives courts the discretion to retroactively apply the
   Fair Sentencing Act to reduce a prisoner’s sentence for certain covered
   offenses. Hegwood, 934 F.3d at 418 (“It is clear that the First Step Act grants
   a district judge limited authority to consider reducing a sentence previously
   imposed.”). A defendant is eligible for a sentence reduction under the First
   Step Act if: (1) he committed a “covered offense”; (2) his sentence was not
   previously imposed or reduced pursuant to the Fair Sentencing Act; and (3)
   he did not previously file a motion under the First Step Act that was denied
   on the merits. Id. at 416–17.
           A “covered offense” within the meaning of the First Step Act is “a
   violation of a Federal criminal statute, the statutory penalties for which were



           1   Section 404 of the First Step Act of 2018 provides:

           (a) DEFINITION OF COVERED OFFENSE.—In this section, the term
   “covered offense” means a violation of a Federal criminal statute, the statutory penalties
   for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
   111–220; 124 Stat. 2372), that was committed before August 3, 2010.
           (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
   sentence for a covered offense may, on motion of the defendant, the Director of the Bureau
   of Prisons, the attorney for the Government, or the court, impose a reduced sentence as if
   sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372)
   were in effect at the time the covered offense was committed.
            (c) LIMITATIONS.—No court shall entertain a motion made under this
   section to reduce a sentence if the sentence was previously imposed or previously reduced
   in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act
   of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made under this
   section to reduce the sentence was, after the date of enactment of this Act, denied after a
   complete review of the motion on the merits. Nothing in this section shall be construed to
   require a court to reduce any sentence pursuant to this section.
   Pub. L. No. 115-391, § 404, 132 Stat. at 5222 (emphasis added).




                                                4
Case: 19-40452     Document: 00515636123           Page: 5   Date Filed: 11/12/2020




                                    No. 19-40452


   modified by section 2 or 3 of the Fair Sentencing Act of 2010, that was
   committed before August 3, 2010.” Pub. L. No. 115-391, § 404(a), 132 Stat.
   at 5222. Whether a defendant has a “covered offense” under section 404(a)
   depends on the statute under which he was convicted, rather than facts
   specific to the defendant’s violation. Jackson, 945 F.3d at 319–20. Thus, if a
   defendant was convicted of violating a statute whose penalties were modified
   by the Fair Sentencing Act, that defendant meets that aspect of a “covered
   offense.” Id.
          Eligibility for resentencing under the First Step Act does not equate
   to entitlement. Id. at 321. Indeed, the statute expressly states: “Nothing in
   this section shall be construed to require a court to reduce any sentence
   pursuant to this section.” Pub. L. No. 115-391, § 404(c), 132 Stat. at 5222.
   To the contrary, the decision whether to wield the resentencing authority
   granted by the First Step Act is one committed to the court’s discretion.
   Jackson, 945 F.3d at 321.
                                        III.
          Ramirez was originally sentenced in 2005, under 21 U.S.C.
   §§ 841(a)(1), 841(b)(1)(B), based on 11 grams of crack, which prior to the
   Fair Sentencing Act, had a statutory imprisonment range of 5 to 40 years. In
   denying Ramirez’s First Step Act motion, the district court stated:
             Defendant now moves the Court to reduce his sentence
          pursuant to the recently-enacted First Step Act, PL 115-015,
          ____ 2018, 132 Stat. 015. The First Step Act makes
          retroactive the reforms enacted by the Fair Sentencing Act of
          2010, which reduced the disparity between crack and powder
          cocaine sentences. However, as the Fifth Circuit previously
          recognized, “The district court correctly determined that
          Ramirez was sentenced as a career offender and so was not
          entitled to a sentence reduction because ‘the crack cocaine
          guideline amendments do not apply to prisoners sentenced as




                                         5
Case: 19-40452      Document: 00515636123          Page: 6    Date Filed: 11/12/2020




                                    No. 19-40452


          career offenders.’” United States v. Ramirez, 541 F. App’x 485,
          486 (5th Cir. 2013) (quoting United States v. Anderson, 591 F.3d
          789, 791 (5th Cir. 2009)). The remaining amendments
          contained in the First Step Act are not retroactive and also do
          not benefit Defendant.
             Accordingly, Defendant’s Motion for a Time Reduction
          Pursuant to 18 U.S.C. § 3582(c)(1)(B) as to the First Step Act
          (D.E. 128) is DENIED.
          Considering the district court’s order in light of the foregoing legal
   principles, it appears that the district court erred in distinguishing the First
   Step Act’s eligibility requirements from those governing earlier amendments
   of pertinent United States Sentencing Guidelines drug quantity provisions.
   Accordingly, we VACATE the district court’s March 21, 2019 and May 5,
   2019 orders and REMAND for further proceedings consistent with this
   opinion.




                                          6